DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,845,646 hereinafter Cho. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Cho discloses (claim 1) a display apparatus comprising: a display panel; a plurality of light emitting diodes (LEDs) disposed behind the display panel and spaced from the display panel to emit light toward the display panel; a bottom chassis configured to accommodate the plurality of LEDs; and a reflective member disposed on the bottom chassis and configured to reflect light incident thereon toward the display panel, wherein the reflective member comprises: a reflective bottom portion, and a reflective inclined portion obliquely formed to face a rear surface of the display panel, wherein the reflective inclined portion comprises: a plurality of first regions that respectively correspond to LEDs, among the plurality of LEDs, being located adjacent to the reflective inclined portion, and a plurality of second regions, wherein each of the plurality of second regions is provided between two neighboring first regions, the plurality of first regions comprise a plurality of light adjusting members, each of 
Regarding claim 2, Cho discloses (claim 2) the plurality of light adjusting members are formed of a light adjusting material on the reflective inclined portion.
Regarding claim 3, Cho discloses (claim 3) the plurality of light adjusting members are coated on the reflective inclined portion.
Regarding claim 4, Cho discloses (claim 6) each of the plurality of second regions has the reflective characteristic different from the reflective characteristic of each of the plurality of first regions such that each of the plurality of second regions reflects more light than each of the plurality of first regions.
Regarding claim 5, Cho discloses (claim 7) the group of light adjusting members comprises a grid arranged on the reflective inclined portion.
Regarding claim 6, Cho discloses (claim 8) the grid extends along the side.
Regarding claim 7, Cho discloses (claim 4) the light adjusting material comprises a light diffusion material configured to diffuse light.

Regarding claim 9, Cho discloses (claim 9) at least one of the plurality of first regions and the plurality of second regions are formed by holes.
Regarding claim 10, Cho discloses (claim 10) the holes are formed in at least one of a slit, an oval and a rectangle.
Regarding claim 11, Cho discloses (claim 11) a density of the plurality of light adjusting members included in at least one neighboring first region is higher than a density of light adjusting members included in one of the plurality of second regions adjacent to the at least one neighboring first region.
Regarding claim 12, Cho discloses (claim 12) at least one neighboring first region has more light adjusting members than one of the plurality of second regions adjacent to the at least one neighboring first region.
Regarding claim 13, Cho discloses (claim 1) a display apparatus comprising: a display panel; a plurality of light emitting diodes (LEDs) disposed behind the display panel and spaced from the display panel to emit light toward the display panel; a bottom chassis configured to accommodate the plurality of LEDs; and a reflective member disposed on the bottom chassis and configured to reflect light incident thereon toward the display panel, wherein the reflective member comprises: a reflective bottom portion, and a reflective inclined portion obliquely formed to face a rear surface of the display panel, wherein the reflective inclined portion comprises: a plurality of first regions that respectively correspond to LEDs, among the plurality of LEDs, being located adjacent to the reflective inclined portion, and a plurality of second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871